Keefe, Judge:
These cases involve the collector’s reliquidation of entries covering certain cheese concerning which this court directed the collector to reliquidate as to various specified items upon the basis of the weigher’s return of net weight, less 2)4 percent for tare of nonedible coverings, and to make refund of ail duties taken in excess. . The plaintiffs claim that the collector failed to follow the decision and judgment of this court in that the entries were reliquidated “no chaDge,” and a refund of duties was not made.
At the trial of these cases it was stipulated and agreed by and between counsel for the respective parties as follows:
* * * that the protests enumerated above are directed against the reliqui-dation of the entries covered thereby “no change” and with no refund, despite the decision and judgment of this court on these same entries in Santo Alioto & Sons, et al. v. United States, Abstract 45155, Initial Protest No. 37876-K, wherein the court ordered:
* * * that the protests in this case, covered by Schedule “A” hereto attached, and made a part hereof are sustained as to the items marked “A” on the invoices and checked with the initials of the examiner, and the collector will reliquidate the entries upon the basis of' the weigher’s return of net weight less 2¡4 per centum for tare of nonedible coverings. In all other respects the protests are overruled.
The reliquidation of the entries herein involved is similar in all respects to that in Bel Paese Sales Co. Inc. v. United States, C. D. 932, wherein the court sustained the protest claiming that the collector failed to follow the decision and judgment of the court and directed the collector to reliquidate the entry and make refund of all duty taken in excess.
It is further stipulated that the records and judgments in Bel Paese Sales Co. Inc. v. United States, C. D. 932 and in Santo Alioto & Sons et at v. United States, Abstract 45155 be incorporated with the record in the protests enumerated above and the protests 'submitted on this stipulation.
Plaintiffs waive .the right to first docket call and further amendment of these protests.
*279In accordance with this stipulation and following the decision cited, wherein it was held that the collector had employed a method of calculation which deprived the importer of refunds rightfully due him under the judgment of this court, judgment will therefore be entered directing the collector to reliquidate the entries herein, refunding the duty established to have been taken in excess in accordance with our decision and judgment in Santo Alioto & Sons et al. v. United States, Abstract 45155. *